DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed artificial grass blades woven into the leno weave backing must be shown or the feature canceled from the claims.  Note the drawings do not show a woven construction of the combination of a leno weave backing and pile artificial grass blades woven therein.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 29-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation “wherein at least some of the threads are formed by melting threads.”  It is unclear if said “melting threads” are descriptive of threads in a melting or molten state, threads in a melted and resolidified state, or threads capable of being melted. In other words, is the claimed artificial mat in a state prior to, during, or after being subjected to a temperature sufficient to melt the melting threads? Therefore, claim 29 is rejected as being indefinite.  Claim 40 is similarly rejected.  Claims 30-39 and 41-48 are also rejected for their dependency thereupon.  For examination purposes, the claim is interpreted as the threads are formed by threads capable of being melted (i.e., threads of thermoplastic polymers).  
Claim 32 is rejected as indefinite for the recitation “temperature resistant thread core.”  The term “temperature resistant” is a relative term which renders the claim indefinite.  Said term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A material (i.e., thread core) could be resistant at one temperature (e.g., room temperature) but not at another temperature (e.g., at 100°C).  Hence, claim 32 is rejected as indefinite. Claim 33 is also rejected for its dependency thereupon.
Claim 37 is rejected as indefinite for the recitation “conventionally woven warp threads.”  The scope of the term “conventionally” is unknown since said term could have one definition in one scenario and another definition within another scenario.  For example, a leno leave may be a conventional weave for particular fabrics, wherein reciting a distinction between a leno weave and a conventional weave would be meaningless.  For purposes of examination, the recitation “conventionally woven warp threads” is interpreted as “plain woven warp threads.”  Claim 46 is similarly rejected.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 31 and 43 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 31 limits “the artificial turf mat of claim 29, wherein at least some of the warp threads and/or weft threads are formed by melting threads.  However, since parent claim 29 already recites “at least some of the threads are formed by melting threads,” wherein “the threads” references warp and weft threads of the leno weave, claim 31 does not further limit parent claim 29.  Claim 43 is similarly rejected for not furthering parent claim 40.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 31, 35-37, 40, 41, 43, 45, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0007700 issued to de Vries in view of US 1,513,885 issued to Bloch.
De Vries discloses a woven pile fabric suitable for use as a combined synthetic and natural turf, wherein said woven pile fabric comprises a woven base layer (i.e., applicant’s woven backing) of warp and weft threads and synthetic grass blades co-woven with said base layer (abstract).  At least part of the warp and/or weft threads may be made of a biodegradable material (abstract).  Figure 2 shows the synthetic grass blades are cut pile threads.  For extra strength, at least some of the non-degradable threads of the woven base layer may be melting threads, wherein said melting threads can be heated to fuse together at the intersections of the weft and warp threads (section [0042]).  
Thus, de Vries teaches applicant’s claims 29, 31, 35-37, 40, 41, 43, 45, and 46 with the exception that the woven backing comprises a leno weave of warps and wefts, preferably only in part of the backing such that between two pairs of leno woven warps is a larger number of plain woven warps.  However, it is well known in the art of woven pile fabrics to employ a leno weave in the ground fabric (i.e., woven base layer or woven backing).  
For example, Bloch discloses a woven pile fabric comprising a ground fabric having leno woven portions which firmly bind cut pile threads in place (page 1, line 85-page 2, line 4 and Figures 1 and 2).  The leno weave may be employed throughout the woven pile fabric or only in certain rows or portions (e.g., stripes comprising alternating leno woven portions and plain woven portions) where it is desired to firmly fasten pile threads (page 2, lines 5-24).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a leno woven backing (i.e., base layer or ground fabric), as taught by Bloch, in the synthetic turf structure of de Vries, in order to secure the cut pile synthetic grass blades to said woven backing.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 29, 31, 35-37, 40, 41, 43, 45, and 46 are rejected as being obvious over the cited prior art.  
Claims 30 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0007700 issued to de Vries in view of US 1,513,885 issued to Bloch, as applied to claims 29 and 40 above, and in further view of KR 200261531 Y1.
Regarding claims 30 and 42, de Vries fails to teach artificial grass blades protruding from both sides of the backing.  However, double-sided artificial turfs are known in the art.  For example, the Korean reference discloses a double-sided artificial turf mat, wherein the artificial turf on the underside thereof provides impact absorption and another surface for use when the top side wears out (abstract and figures).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce artificial grass blades on both sides of the de Vries backing to provide a double-sided artificial turf, as taught by the Korean reference.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan (i.e., an increase in density of the fabric upon shrinkage of the woven fabric).  Therefore, claims 30 and 42 are rejected as being obvious over the cited prior art.  
Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0007700 issued to de Vries in view of US 1,513,885 issued to Bloch, as applied to claim 29 above, and in further view of US 2001/0016972 issued to Okawa et al.
Regarding claims 32 and 33, while de Vries teaches the use of melting threads, the reference lacks a teaching to what materials are suitable for said melting threads.  As such, one must look to the prior art for guidance.  For example, Okawa discloses a woven loop pile fabric comprising a woven foundation fabric having warp pile yarns cross-woven (i.e., leno woven) therein, wherein warp yarns comprise thermal melting yarns for stabilizing the foundation fabric (abstract and figures).  Suitable thermal melting yarns comprises a composite yarn having a core of a high melting point thermoplastic resin and a coating (i.e., sheath) of a low melting point thermoplastic resin thereon (section [0015]).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the specific sheath/core melting thread, as taught by Okawa, for the generic melting thread of de Vries.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 32 and 33 are rejected as being obvious over the cited prior art.  
Claims 34 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0007700 issued to de Vries in view of US 1,513,885 issued to Bloch, as applied to claim 29 above, and in further view of JP 10-292247 issued to Matsushita.  
Regarding claims 34 and 44, de Vries fails to teach the use of shrinking yarns and/or spiral yarns.  However, use of shrinking yarns are known in the art of pile fabrics.  For example, Matsushita discloses a woven pile fabric comprising a leno woven ground fabric of interwoven warp and weft yarns (abstract and figures).  The weft yarn of the leno weave comprises at least two shrink-free or low shrinkage yarns 31, 32 and thermally or moisture shrinkable yarns 33 (abstract and figures).  After weaving the fabric is subjected to heat or moisture to shrink the shrinkable yarns, wherein the density of the fabric increases and loops are formed of the non-shrinkable yarns (abstract).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include shrinking yarns, as taught by Matsushita, for at least some of the threads of de Vries.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Such a modification would have yielded predictable results to the skilled artisan (i.e., an increase in density of the fabric upon shrinkage of the woven fabric).  Therefore, claims 34 and 44 are rejected as being obvious over the cited prior art.  
Claims 38, 39, 47, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0007700 issued to de Vries in view of US 1,513,885 issued to Bloch, as applied to claims 29 and 40 above, and in further view of US 2013/0030123 issued to Martin et al.
Regarding claims 38, 39, 47, and 48, de Vries fails to teach the addition of a secondary backing, preferably a backing made of natural fiber.  However, such secondary backings are well-known in the art.  For example, the Martin discloses an artificial turf yarn and an artificial turf made therefrom (abstract and sections [0002] and [0005]).  The artificial turf may also include a secondary backing, which are typically woven or nonwoven fabrics made of one or more natural or synthetic fibers (sections [0087] and [0088]).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a secondary backing made of one or more natural or synthetic fibers, as is known in the art and evidenced by Martin, in the de Vries artificial turf.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan (i.e., improved dimensional stability for the artificial turf).  Therefore, claims 38, 39, 47, and 48 are rejected as being obvious over the cited prior art.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        December 1, 2022